Citation Nr: 0831807	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to increased rating for hearing loss, 
currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which denied an increased rating for hearing loss and 
a new claim for service connection for tinnitus.  The 
veteran, who had active service between June 1945 and March 
1946, has appealed this decision to the BVA and the case was 
referred to the Board for appellate review. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran filed a claim for an increased rating of his hearing 
loss disability in August 2005, as well as a claim for 
service connection for tinnitus disorder.  In response, the 
RO requested the veteran be afforded a VA examination in 
January 2006.  The veteran failed to appear for that 
examination, but contacted the RO in February 2006.  The 
examination was scheduled at a VA facility in East Orange, 
New Jersey, but the veteran, in September 2005, had requested 
that the examination occur at the VA facility in Lyons which 
is closer to where the veteran resided.  Further, the 
veteran's son told the RO staff that the veteran received a 
letter stating the veteran should report to the Lyons 
facility.  Upon arriving at the Lyons facility, the veteran 
learned that he should have appeared at the East Orange VA 
facility.  The veteran asked that the appointment be 
rescheduled, but requested any examination take place at the 
VA Lyons facility because his overall health was not good and 
it would be easier to travel to Lyons.

The RO issued a rating decision in June 2006 denying the 
claim for the increased rating for the hearing loss and 
service connection for tinnitus.  The veteran filed a Notice 
of Disagreement in July 2006, stating he went to the wrong VA 
hospital and requested a rescheduled VA examination.  In 
response, the RO requested another examination, but the 
examiner could not conduct the examination because the 
veteran's left ear was completely occluded with impacted 
cerumen.  The RO then rescheduled the VA medical examination 
in January 2007, but the veteran failed to appear.  The RO 
then issued a Statement of the Case in February 2007 again 
denying the claim because the veteran failed to appear.  The 
veteran stated in his March 2007 Substantive Appeal that he 
never received the letter advising him of the January 2007 
appointment.

The provisions of 38 C.F.R. § 3.655 state that when a 
claimant fails to report for an examination in conjunction 
with a claim for an increased rating of a service connected 
disability, or an original claim for service connection, the 
claim shall be denied unless good cause is established as to 
why the claimant failed to appear.  The Board is of the 
opinion that the veteran has established good cause and 
should be provided the opportunity to have an examination in 
support of his claim.  The Board notes that the veteran did 
appear once for the examination, but his left ear occlusion 
prevented the examination from proceeding.  As to the other 
two occasions, the veteran responded to the VA and explained 
why he failed to appear for the examination.  The first time 
there was a misunderstanding as to which facility he should 
report for the examination.  On the other occasion, the 
veteran has asserted he never received the letter for the 
January 2007 appointment and there is no contradictory 
evidence in the record.  The Board therefore is of the 
opinion that the VA's duty to assist includes affording the 
veteran another chance to participate in the VA examination 
under the circumstances of this case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's recent 
guidance in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) in 
connection with his current claims.  
 
2.  The veteran should be afforded an 
audiological examination to ascertain the 
nature and etiology of any tinnitus that 
may be present and the severity and 
manifestations of his hearing loss.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested report audiological findings 
regarding the severity of the veteran's 
hearing loss and offer an opinion as to 
whether any currently diagnosed tinnitus 
disorder is in any way causally or 
etiologically related to the veteran's 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




